Citation Nr: 0839212	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to November 1969.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

In November 2001, the veteran filed a claim of entitlement to 
service connection for PTSD.  The veteran's claim was denied 
in a March 2002 rating decision.  
The veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

In May 2005, the veteran filed to reopen his previously 
denied PTSD claim.  This was denied in an August 2005 rating 
decision.  The veteran requested de novo review of his claim 
by a Decision Review Office (DRO) and testified at an 
informal DRO conference in March 2006.  The DRO issued a 
statement of the case (SOC) in August 2006, in which the 
veteran's claim was reopened and denied.  The veteran 
initiated this appeal by filing a timely substantive appeal 
[VA Form 9] in September 2006.  

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  


FINDINGS OF FACT

1.  In March 2002, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the March 2002 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD.

3.  The veteran did not participate in combat.

4.  The veteran's claimed in-service stressors have not been 
corroborated.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the March 2002 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  Implicit in 
his claim is the contention that new and material evidence, 
which is sufficient to reopen the previously-denied claim, 
has been received.

Although the RO reopened the veteran's claim, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  As 
such, the Board will first consider whether new and material 
evidence has been received sufficient to reopen the claim.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated July 2005.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

The Board recognizes that the veteran did not received 
adequate notice of the requirements of 38 C.F.R. § 3.156(a), 
nor was he advised of why his service connection claim was 
previously denied, pursuant to Kent v. Nicholson, 20 Vet,. 
App. 1 (2006).  However, as the veteran's claim is being 
reopened herein, there is no prejudicial error.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the July 2005 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, to include military records, Social 
Security Administration (SSA) records and medical records at 
VA hospitals.  The veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to records from 
private doctors and hospitals, the VCAA letter informed the 
veteran that VA would make reasonable efforts to request such 
records.

The July 2005 VCAA letter emphasized, "[i]f the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the records declines 
to give it to us or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The July 2005 letter specifically requested, "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance, and time 
lost due to service-connected disabilities as well as 
statements from people who have witnessed how the veteran has 
been affected by disability symptoms.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the veteran's claim was re-
adjudicated in the August 2006 SOC as well as in SSOCs dated 
October 2007 and December 2007, following the issuance of the 
March 2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  As has been noted above, 
the duty to assist does not attach until the clam is 
reopened.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in August 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

Essential to the award of service connection is the first 
element, existence of PTSD.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.    See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in May 2005, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Factual background

The "old" evidence

The veteran's initial claim of entitlement to service 
connection for PTSD was denied in the RO in a March 2002 
rating decision.  At the time of the March 2002 rating 
decision, the evidence of record included the veteran's 
service records, VA treatment records, and the report of a 
January 2002 VA medical examination.  

The January 2002 VA medical examiner diagnosed the veteran 
with PTSD, citing the veteran's combat experience in Vietnam.  
This satisfied element (1) of 38 C.F.R. § 3.304(f), PTSD 
diagnosis.  

A letter from the veteran's therapist, L.I., (M.S.W.), 
indicated that the veteran was receiving treatment for 
"chronic PTSD which dates from combat in Vietnam".
See letter from VA therapist L.I., dated in July 2001.  This 
satisfied element (3), nexus.

The veteran's DD-214 of record at the time of the March 2002 
rating decision indicated that the veteran was the recipient 
of the National Defense Service Medal, the Vietnam Campaign 
Medal, and the Vietnam Service Medal.  The veteran's military 
occupational specialty, as indicated by the DD-214, was food 
service specialist.  Also of record were uncorroborated 
stressors reported by the veteran. This did not satisfy 
element (2), combat status or verified stressors.

The March 2002 rating decision

In March 2002, the RO denied the veteran service connection 
for PTSD.  The RO stated that "although the veteran has . . 
. symptoms of PTSD, there is no linked stressor to service."  
The veteran was informed of the March 2002 rating decision by 
letter from the RO dated May 2002.  He did not appeal.  

In May 2005, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  Additionally received evidence will be 
discussed below.

Analysis

Finality/new and material evidence

The March 2002 RO decision which denied the veteran's 
original claim of entitlement to service connection for PTSD 
is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  As explained above, 
the veteran's claim of entitlement to service connection PTSD 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); see 
also Barnett, supra.  

The RO's denial in March 2002 was predicated on the lack of 
verified in-service stressors, element (2) of 38 C.F.R. 
§ 3/304(f).  To warrant reopening the claim, there must be 
new and material evidence as to this element.  See 38 
U.S.C.A. 
§ 5108 (West 2002).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
(i.e. after March 2002) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether there is combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  See 38 C.F.R.§ 3.156 (2008).

As indicated above, the veteran has offered statements and 
testimony as to his alleged in-service stressors.  See, e.g., 
August 2008 Board hearing transcript and veteran's statement 
dated May 2005.  Specifically, the veteran has alleged 
numerous additional stressors, including firefights, unit 
casualties, rocket/mortar attacks, and the death of two 
friends.  Pursuant to the Court's decision in Justus, for the 
purpose of establishing whether new and material evidence has 
been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  As the veteran's statements are not inherently 
false or incredible, the Board finds these statements to be 
both new and material as they are offered to fulfill element 
(2) of 38 C.F.R. § 3.304(f).

Additionally, a correction of the veteran's DD-214 was issued 
in March 2005, which deleted the award of the Vietnam Service 
Medal and added the Vietnam Service Medal with four Bronze 
Service Stars, the Republic of Vietnam Gallantry Cross with 
Palm, Unit Citation, and the Republic of Vietnam Civil 
Actions Honor Medal, First Class, Unit Citation Badge.  As 
this evidence could potentially serve as proof of combat 
experience under 38 C.F.R. § 3.304(f), the Board finds that 
this evidence is also new and material.  

The evidence associated with the claims folder subsequent to 
the March 2002 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD.  The additional 
evidence is offered as corroboration of combat experience and 
claimed in-service stressors and presents a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim is reopened pursuant to 38 C.F.R. § 3.156(a).

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
veteran's claim on a de novo basis.  See the August 2006 SOC 
as well as SSOCs dated in October 2007 and December 2007.  As 
was indicated in the Introduction, the veteran presented 
testimony at a Board hearing in August 2008.  Thus, there is 
no prejudice to him in the Board's consideration of his claim 
on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

In this case, VA has obtained the veteran's service treatment 
records, his updated DD-214, and all identified VA and 
private treatment records.  These records have been 
associated with the veteran's claims file.  In addition, the 
veteran was afforded VA examination in January 2002.  Also, 
as will be discussed in greater detail below, the RO 
attempted to verify the claimed in-service stressors through 
referral to the United States Armed Services Center for Unit 
Records Research (CURR).  

The Board notes that although the veteran is receiving SSA 
benefits, the RO was unable to obtain the veteran's SSA 
records.  The veteran's claims file includes a reply from the 
SSA Records Center indicating that SSA was unable to locate 
the identified records "[a]fter an exhaustive and 
comprehenisive search..."  

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  
However, where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993). 

In any event, neither the veteran nor his representative has 
suggested that the  SSA records would corroborate the 
veteran's alleged in-service stressors, and the board deems 
it highly unlikely that the SSA records, if they existed, 
would contain evidence of combat or would otherwise serve to 
verify the veteran's claimed stressors.  See Brock v. Brown, 
10 Vet. App. 155, 161-162 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal].  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran essentially contends that he has PTSD stemming 
from his experiences while stationed in Vietnam.  The veteran 
has alleged numerous stressors, including firefights with the 
enemy, the death of two friends, transporting and evacuating 
wounded soldiers, and rocket/mortar attacks.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

Elements (1) and (3) were not in dispute previously, and they 
are not in dispute now.  Concerning element (1), current 
medical diagnosis of PTSD, PTSD was diagnosed by the January 
2002 VA examiner.  With respect to element (3), medical 
nexus, the veteran's claimed in-service stressors have been 
linked to his PTSD by the January 2002 VA examiner.  The 
January 2002 VA examiner accepted the veteran's stressor 
statement as a basis for the PTSD diagnosis; specifically 
identifying the veteran's PTSD stressors as "typical combat 
experience; specifically, fire fights, ambushes when on 
patrol, bombings, and seeing people trip-up booby traps."  
Additionally, the veteran's medical records do not identify 
any intercurrent stressor events from the date of his 
discharge from military service in November 1969 through his 
initial PTSD diagnosis in January 2002.  Accordingly, element 
(3) has arguably been established.

With respect to critical element (2), combat status or 
verified stressors, the veteran has claimed numerous combat-
related stressors including participating in firefights with 
the enemy, transporting wounded soldiers, rocket/mortar 
attacks, and the combat deaths of two friends.  See, e.g., 
the veteran's statement dated May 2005.  

The Board initially notes that the veteran did not receive 
any awards or decorations indicative of combat participation.  
The veteran's MOS was cook.  A review of the veteran's Form 
DD-214, as amended shows that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal with four 
Bronze Service Stars, the Vietnam Campaign Medal, the 
Republic of Vietnam Cross of Gallantry with Palm, and the 
Republic of Vietnam Civil Actions Honor Medal.  The Board 
finds that none of these awards is conclusive as to the issue 
of combat status.

The National Defense Service Medal was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  The Vietnam Service Medal was also awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973 in the 
Republic of Vietnam.  See Army Regulation 672-5-1, 28.  
Similarly, the Republic of Vietnam Campaign Medal was awarded 
for service in Vietnam. Neither decoration, in and of itself, 
is indicative of combat status.

In some cases, a foreign government, or one of its officials, 
decides for any number of reasons that a particular unit 
should receive some symbol of gratitude.  The selected unit 
then receives a number of the particular awards or 
decorations for distribution among its personnel and no 
guidelines are provided as to how the individual recipients 
are selected.  A common example of this type of decoration is 
the Republic of Vietnam's "Cross of Gallantry" or "Cross of 
Gallantry with Palm." Despite their names, these decorations 
were presented for both combat and non-combat service.  Thus, 
great care must be exercised in associating combat exposure 
with the recipient of foreign awards and decorations, and 
each case should be considered on its individual merits.  In 
other words, the presentation of the Cross of Gallantry with 
Palm does not establish that he engaged in combat with the 
enemy.

Additionally, the Republic of Vietnam Civil Actions Honor 
Medal is not indicative of combat, as it was awarded by the 
Vietnam government to soldiers or units who performed 
outstanding civic service to the state or who participated in 
civil service actions of significant benefit.  

The veteran's DD-214 indicates that his military occupational 
specialty (MOS) was food service specialist, and there is no 
objective evidence that he was an infantryman, as he recently 
claimed.  See VA Form 9 dated September 2006.  Concerning the 
veteran's Board hearing testimony that he was granted the 
Combat Infantry Badge (CIB) [see August 2008 Board hearing 
transcript, pgs. 8-9], the record is pertinently negative for 
any evidence of such an award.  See 38 C.F.R. 
§  3.203 [VA is bound by the service department's 
certification as to an individual's military service]. 

The Board is aware of the Court's decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), in which the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor, 
where the claimant in that case had submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  However, the veteran's 
reports of combat, o include rocket and mortar attacks, are 
incapable of verification.  Indeed, his reports have been 
submitted by the RO to CURR, which could not verify them back 
of a lack of specific information.

The veteran has asserted numerous non-specific combat 
stressors.  The veteran's description of stressors is 
exceedingly vague, and it has been noted in the veteran's 
treatment records that he is a poor historian.  See, e.g., 
the report of a January 2002 VA examination.  

The record reflects that the DRO attempted to obtain more 
concrete details concerning the veteran's alleged in-service 
stressors at an informal conference held in October 2005.  At 
that time, the veteran was only able to provide specific 
details as to one of his alleged stressors.  He reported that 
in the summer of 1968 he was the driver of a vehicle that 
came under attack.  He indicated that the attack lasted five 
hours and resulted in multiple casualties including at least 
eighteen dead fellow soldiers.  He further stated that he 
assisted with the transport of the dead and wounded of that 
attack.  See deferred rating decision dated March 2006.  

The record indicates that the RO attempted to verify this 
stressor event by sending a request to CURR in June 2006.  
CURR was unable to document any attacks against his unit, as 
described by the veteran, during June through August 1968.  

Because the veteran could not provide further details 
regarding dates of his stressors, the RO did not request that 
the CURR attempt to verify any of the veteran's other alleged 
stressors.  These incidents lacked sufficient detail with 
which to verify their occurrence and any such attempt would 
be an exercise in futility.  

The veteran has been accorded ample opportunity to present a 
more specific stressor statement.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In essence, the only indication of combat participation is 
found in the veteran's own statements.  Under the regulation, 
this is insufficient to establish element (2) of 38 C.F.R. 
§ 3.302(f).

In short, given the veteran's MOS of food service specialist 
as well as the lack of any objective evidence of 
participation in combat, the Board finds the veteran's 
statements in this regard to be incredible and lacking in 
probative value.  The Board accordingly finds that combat 
status has not been demonstrated.  

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, supra.  
The veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 
9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166. 

Regarding the veteran's non-combat-related stressors 
[including "carrying dead bodies that were bloody and 
smelled bad," see veteran's statement dated May 2005], there 
is no evidence, aside from the veteran's own statements, to 
corroborate the alleged in-service stressors.  As explained 
above, the veteran's bare assertions are insufficient to 
satisfy the second element of 38 C.F.R. § 3.304(f).  

The Board notes that the January 2002 VA examination as well 
as multiple other psychological records assume the occurrence 
of the alleged in-service stressors.  However, these 
examination and treatment records, which rely solely on the 
veteran's own unsubstantiated reports of in-service 
stressors, are not sufficient to verify that the stressors 
did occur.  While the veteran's reports of stressor incidents 
can be sufficient for the purpose of diagnosing or ruling out 
a diagnosis of PTSD, they are not evidence that the claimed 
stressor did in fact occur.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; see also Moreau, 9 Vet. App. at 395-396.

Accordingly, the veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the veteran's PTSD claim fails on 
this basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


